Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page11of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page22of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page33of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page44of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page55of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page66of
                                                          of28
                                                             28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1  Filed02/01/19
                                1-1 Filed  08/27/20 Page
                                                     Page77ofof28
                                                                28
                                                               28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page88ofof28
                                                               28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page99ofof28
                                                               28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page10
                                                        10of
                                                           of28
                                                              28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page11
                                                         11ofof28
                                                                28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page12
                                                         12ofof28
                                                                28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 1
                                                          13ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 2
                                                          14ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 3
                                                          15ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 4
                                                          16ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 5
                                                          17ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 6
                                                          18ofof28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 719ofof28
                                                                  28
                                                                 28
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 820ofof2828
Case
 Case1:19-cv-10219-PBS
      1:19-cv-10219-PBS Document
                         Document22-1 Filed 02/01/19
                                  1-1 Filed 08/27/20 Page
                                                     Page 921ofof2828
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page10
                                                        22of
                                                           of28
                                                              28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page11
                                                         23ofof28
                                                                28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page12
                                                         24ofof28
                                                                28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page24
                                                        25ofof28
                                                               28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page13
                                                        26of
                                                           of28
                                                              28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                    Page14
                                                         27ofof28
                                                                28
Case
Case1:19-cv-10219-PBS
     1:19-cv-10219-PBS Document
                       Document22-1 Filed02/01/19
                                1-1 Filed 08/27/20 Page
                                                   Page15
                                                        28ofof28
                                                               28
